UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7281



ANTHONY HUGH CARTER,

                                              Plaintiff - Appellant,

          versus

JOHN R. WILLIAMS; LEWIS A. BABB; LIEUTENANT
CARTER; SERGEANT BOYD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-400-5-H)


Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Anthony Hugh Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing three

of four Defendants. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);
Fed. R. Civ. P. 54(b); Cohen v. Beneficial Industrial Loan Corp.,
337 U.S. 541 (1949). The order here appealed is neither a final

order nor an appealable interlocutory or collateral order.

     We deny leave to proceed in forma pauperis and dismiss the
appeal as interlocutory. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2